DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Groups A1 and B1 in the reply filed on 21 January 2022 is acknowledged.
Claims 4, 5, and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2022.

Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entirety of the subject matters of each of Claims 6-10 and 17 must be shown or the features canceled from the claims.  No new matter should be entered.

The drawings are objected to because of the following additional informalities:
Fig. 1A, top left, a drawing of the heart appears without explanation or ref. no.;

Fig. 3D, no other figure includes a section line, e.g., A-A, showing where the view of Fig. 3D is taken; and
Figs. 5A-6B, ref. no. 501 is used for both of the inner and outer telescoping segments of the inner tubular member 511 (the Examiner suggests labeling them 501a,b, with corresponding revision of the Specification).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The abstract of the disclosure is objected to because it includes legal terminology (“means”) at line 5.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following Title is suggested: Coaxial catheter with deflectable tip.

The disclosure is objected to because of the following informalities:

[0021], line 2, Fig. 2A appears to only show the device in a retracted state, contrary to the text of the paragraph;
[0027], line 2, “accordingly” should be “according to;”
[0033], line 2, “is” is missing;
[0082], line 3, “see through” should be “see-through; and”
[0085], line 2, “Figure 6” should read, “Figures 6A and 6B.”

Appropriate correction is required.

Claim Objections
Claims 4 and 19 are objected to, despite being withdrawn, because of the following informalities:
	Claim 4, line 2, “to to;” and

Claim 19, 
	line 1, “the wire” appears to be extraneous text; 
	lines 1-2, “the wire” would lack a positive antecedent basis, were the claim being examined on the merits.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.

Claim 1: “a control mechanism . . . configured to extend and retract the distal end of the inner tubular member from the shaped distal end of the outer tubular member.”
The word “mechanism” is a nonce word, M.P.E.P. § 2181(I)(A), and is therefore a generic placeholder for “means.”
The term “configured to” links the generic placeholder to the function, “extend and retract the distal end of the inner tubular member from the shaped distal end of the outer tubular member,” M.P.E.P. § 2181(I).
There is no other structure, and therefore not sufficient structure, recited in the claim to perform the recited function.


Claim 6: “control mechanism is configured to deflect the outer tubular member.”  As with Claim 1, the additional function “to deflect the outer tubular member” is linked to the generic placeholder, and there is not sufficient structure recited in the claim to perform the recited function.  The structure disclosed in the Specification, of the elected embodiment, is a pull wire/distal anchor ring assembly; see [0078].

Claim 7: “control mechanism is configured to deflect the outer tubular member in a plurality of directions.”  As with Claim 1, the additional function “to deflect the outer tubular member” is linked to the generic placeholder, and there is not sufficient structure recited in the claim to perform the recited function.  The structure disclosed in the Specification, of the elected embodiment, is plural pull wires/distal anchor ring assembly; see [0078].

Claim 9: “control mechanism is configured to deflect the inner tubular member.”  As with Claim 1, the additional function “to deflect the outer tubular member” is linked to the generic placeholder, and there is not sufficient structure recited in the claim to perform the recited function.  The structure disclosed in the Specification, of the elected embodiment, is plural pull wires/distal anchor ring assembly; see [0078].

Claim 10: “the control mechanism is configured to deflect the outer tubular member in a first direction and to deflect the inner tubular member in a second direction, the first direction different from the second direction.”  As with Claim 1, the additional function “to deflect the outer tubular member” is linked to the generic placeholder, and there is not sufficient structure recited in the claim to perform the recited function.  The structure disclosed in the Specification, of the elected embodiment, is pull wires/distal anchor ring assemblies in each tubular member; see [0078].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2011/0015728, Jimenez et al. (“Jimenez”).
	Jimenez discloses a catheter substantially as claimed, as follows.
	Claim 1: A catheter device (Figs. 7-9) comprising: 
	an outer tubular member (including tube 162) having a proximal end (adjacent seal 232) and a shaped distal end (a straight shape); 

	a control mechanism (150, Fig. 9) having a housing (unlabeled in Fig. 9, handle-like portion to which the lead line for 150 generally points), the housing having a means to seal an inner luminal space thereof (luer fitting 142; the instant application describes a luer fitting as being one such means), the control mechanism coupled to the proximal end of the outer tubular member (Fig. 9, proximal end of 162 is shown fixed to the housing) and the proximal end of the inner tubular member (proximal end of 158 is attached to sleeve 222; see [0086]), the control mechanism configured to extend and retract the distal end of the inner tubular member from the shaped distal end of the outer tubular member (distal end of 158 includes portions proximal thereto which, when moved longitudinally, move in and out of the distal end of tubular member 162).
	Claim 2: (The catheter device of claim 1,) wherein the control mechanism includes a slider (222, 224, 156) coupled to the inner tubular member ([0086]), the slider configured to move between a first position where the distal end of the inner tubular member is retracted into the distal end of the outer tubular member and a second position where the distal end of the inner tubular member is extended from the distal end of the outer tubular member (distal end of 158 includes portions proximal thereto 
	Claim 13: (The catheter device of claim 1,) wherein the means to seal an inner luminal space of the housing of the control mechanism includes an integrated luer fitting (142).
	Claim 15: (The catheter device of claim 1,) wherein the means to seal an inner luminal space of the housing of the control mechanism includes a hub (luer fitting 142 is a type of medical hub).
	Claim 16: (The catheter device of claim 15,) wherein the hub is configured as an interface fitting designed to attach an accessory to the catheter device in a sealed manner that prevents air leaks (luer fittings are designed with a 7% taper to form an air-and fluid-tight seal between mating elements).
	Claim 17: (The catheter device of claim 1,) wherein the outer tubular member changes in flexibility between the proximal end and the distal end thereof (outer tubular member includes the supporting structure in which the tube 162 is embedded, immediately proximal of the lead line for ref. no. 162 in Fig. 9, top portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2014/0018732, by Bagaoisan et al. (“Bagaoisan”),
	Jimenez describes a catheter substantially as claimed by Applicant; see above.  Jimenez does not, however, describe that its the control mechanism includes a plurality of stops that define a maximum extension of the inner tubular member and a full range of travel of the inner tubular member relative to the shaped distal end of the outer tubular member.
	Bagaoisan relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant and Jimenez.  Bagaoisan teaches that, in such a catheter system, as illustrated in and described with reference to Figs. 7A and 7B, the control mechanism 700 for the inner, extendable tubular member (unlabeled) can be constructed to include a plurality of stops 701, 703, which together define a maximum extension of the inner tubular member and a full range of travel of the inner tubular member relative to the shaped distal end of the outer tubular member (also unlabeled in Figs. 7A, 7B), in order to restrict the longitudinal movement of the inner tubular member relative to the outer tubular member, and “ . . . to provide an 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Jimenez such that its control mechanism includes a plurality of stops that define a maximum extension of the inner tubular member and a full range of travel of the inner tubular member relative to the shaped distal end of the outer tubular member, because Bagaoisan teaches doing so to restrict the longitudinal movement of the inner tubular member relative to the outer tubular member, and to provide an additional tactile indication of the configuration of the distal end of the transport member.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2013/0131591, by Berthiaume et al. (“Berthiaume”),
	Jimenez describes a catheter substantially as claimed by Applicant; see above.  Concerning Claim 7, Jimenez’s catheter’s control mechanism is configured to deflect the outer tubular member in a plurality of directions (when the catheter is rotated about its longitudinal axis, the outer member may be deflected in an infinite number of different absolute directions).  Jimenez does not, however, describe:

	that the control mechanism includes at least one wire operable to deflect the outer tubular member (Claim 8).
	Berthiaume relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant and Jimenez.  Berthiaume teaches that, in such a catheter system, the outer tubular member 221 can be constructed to include a wire 205 to deflect the distal end of the tubular member ([0019]) to make it steerable.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez’s catheter’s control mechanism to deflect the outer tubular member, and to include at least one wire operable to deflect the outer tubular member, because Berthiaume teaches doing so in a coaxial catheter system in order to make the outer tubular member steerable.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Berthiaume as applied to Claims 6-8 above, and further in view of U.S. Patent App. Publ. No. 2004/0097819, by Duarte (“Duarte”).
	Jimenez describes a catheter substantially as claimed by Applicant; see above.  Jimenez does not, however, describe: 

	that the control mechanism is configured to deflect the outer tubular member in a first direction and to deflect the inner tubular member in a second direction, the first direction different from the second direction (Claim 10).
	Duarte relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant, Jimenez, and Berthiaume.  Duarte teaches that, in such a catheter system, the control mechanism 20, 36, 40, 58 is configured to deflect the inner tubular member ([0024]) in order to make the inner tubular member 14 steerable.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez’s control mechanism such that it is configured to deflect the inner tubular member, because Duarte teaches doing so in a coaxial catheter device in order to make the inner tubular member steerable. 
	Concerning Claim 10, taken together, Berthiaume and Duarte teach constructing the control mechanism of Jimenez’s coaxial catheter device such that both the inner and outer tubular members are steerable.  As with Claim 7, both the inner and outer tubular members may therefore be deflected in an infinite number of different absolute directions when the catheter is rotated about its longitudinal axis, which is read on by Claim 10’s “wherein the control mechanism is configured to deflect the outer tubular 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2015/0119853 by Gainor et al. (“Gainor”).
	Jimenez describes a catheter substantially as claimed by Applicant; see above.  Jimenez does not, however, describe that the shaped distal end of the outer tubular member includes at least one curve (Claim 11), or that the shaped distal end of the outer tubular member includes one of a Judkins right curve and an Amplatzer left curve (Claim 12).
	Gainor relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant and Jimenez.  Gainor teaches that, in such a catheter system, the outer tubular member 1 may be formed with an Amplatz left curved shape ([0023] “The first catheter 1 may be shaped to function as an AL 1 component.”), in order to direct the inner tubular member 2 to the aortic valve and the left ventricle of a human patient to provide treatment there ([0026] – [0027]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez’s catheter with a shaped distal end of the outer tubular member which includes at least one curve, and that the shaped distal end of the outer Gainor teaches doing so in order to direct the inner tubular member to the aortic valve and left ventricle of a human patient to provide treatment there.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2017/0238953 by Yang et al. (“Yang”).
	Jimenez describes a catheter substantially as claimed by Applicant; see above.  Jimenez does not, however, describe that a wire couples the proximal end of the inner tubular member to the control mechanism.
	Yang relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant and Jimenez.  Yang teaches that, in such a catheter system, a wire 42 may couple the proximal end of an inner tubular member 34 (see Fig. 32A) to a control mechanism 24, so that a practitioner can push the tubular member 34 distally out the end of an outer tubular member 33, so that the inner tubular member can perform a function in the patient distally of the end of the outer tubular member 33.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez’s coaxial catheter device so that a wire couples the proximal end of the inner tubular member to the control mechanism, because Yang .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez as applied to Claim 1 above, and further in view of International Patent App. Publ. No. WO 2017/058818, by Said-Mahmoudian (“Said-Mahmoudian”).
	Jimenez describes a catheter substantially as claimed by Applicant; see above.  Jimenez does not, however, describe that the inner tubular member includes a plurality of telescoping segments.
	Said-Mahmoudian relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant and Jimenez.  Said-Mahmoudian teaches that, in such a catheter system, the inner tubular member (Fig. 7A, distal-most two inner sections) may include a plurality of telescoping segments (distal-most two segments), so that the user of the device can tailor the length of the inner tubular member as they see fit for the procedure being performed (“As such, the length of section 404 can be shortened to prevent loss of the working device (not shown) while the working device is being utilized, and in addition, section 404 can be increased when/if desired (e.g., for removal of the working device (not shown) from the assembly (not shown). FIG. 7 A depicts extension member 400 in a [sic] extended orientation and FIG. 7B depicts extension member 400 in a condensed orientation. Furthermore, in addition to fully extended and fully contracted, extension member 400 can be partially 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez catheter device such that the inner tubular member includes a plurality of telescoping segments, because Said-Mahmoudian teaches doing so in order to enable the user of the device to make it more functional as they see fit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Publ. Nos. 2017/0291008 and 2017/0043066 describe a steerable, coaxial catheter device in which both the inner and outer tubular members are steerable.
U.S. Patent App. Publ. No. 2019/0143078 describes a catheter with a multi-stop latch.
	The balance of the documents cited with this Office Action relate generally to steerable and/or coaxially extendable catheter systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783